--------------------------------------------------------------------------------

Exhibit 10.3



FIRST AMENDED AND RESTATED REVOLVING TERM NOTE



$40,000,000
Greenwood Village, Colorado
 
November 8, 2019

 
FOR VALUE RECEIVED, SOUTHWEST IOWA RENEWABLE ENERGY, LLC, a limited liability
company organized and existing under the laws of Iowa (the “Company”), hereby
promises to pay to the order of FARM CREDIT SERVICES OF AMERICA, FLCA (which,
together with its endorsees, successors, and assigns, is referred to herein as
the “Bank”), at the office of CoBank, ACB (the “Agent”) located at 6340 S.
Fiddlers Green Circle, Greenwood Village, Colorado 80111 (or at such other place
of payment designated by the holder hereof to the Company), the lesser of (i)
the principal sum of FORTY MILLION DOLLARS ($40,000,000) (as such amount may be
reduced from time to time pursuant to Section 1 hereof, the “Revolving Term
Commitment”), or (ii) the aggregate unpaid principal balance of all loans made
under the Revolving Term Commitment by the Bank to or for the benefit of the
Company (each loan and any one or more portions of any loan being referred to
herein as a “Loan”) pursuant to that Credit Agreement dated as of June 24, 2014,
Amendment No. 1 to Credit Agreement dated as of February 11, 2015, Amendment No.
2 to Credit Agreement dated as of February 11, 2015, Amendment No. 3 to Credit
Agreement dated as of January 25, 2016 and Amendment No. 4 to Credit Agreement
dated as of even date herewith, in each case, between the Company, the Bank and
the Agent (as amended, restated, modified or supplemented from time to time,
collectively the “Agreement”), in lawful money of the United States of America
in immediately available funds, payable together with interest thereon, as set
forth below, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Company, and without set-off,
counterclaim or other deduction of any nature at the earlier of November 15,
2024 (the “Revolving Term Facility Expiration Date”), or as otherwise set forth
below or in the Agreement.  Capitalized terms not otherwise defined in this
First Amended and Restated Revolving Term Note (as amended, restated, modified,
supplemented, replaced, refinanced or renewed from time to time, this “Note”)
shall have the respective meanings ascribed to them by the Agreement, including
Annex A thereto, and the Rules of Construction set forth in such Annex A shall
apply to this Note.  This Note amends and restates, but does not constitute
payment of the indebtedness evidenced by, the Revolving Term Note dated as of
June 24, 2014 by the Company to the order of the Bank in the original principal
amount of $36,000,000.
 
1.          Commitment Reductions.  The Company shall have the right, in its
sole discretion, to permanently reduce the Revolving Term Commitment by giving
the Agent ten (10) days prior written notice; provided that no Event of Default
or Default has occurred or would result therefrom.  Any such permanent reduction
by the Company shall be made in increments of $500,000.
 
2.           Principal Payments and Prepayments.  Payments and prepayments of
principal shall be due and payable as set forth in the Agreement and this Note. 
The entire remaining indebtedness evidenced by this Note, if not sooner paid in
accordance with the terms of the Agreement or this Note, shall be due and
payable on the Revolving Term Facility Expiration Date.  If at any time, the
aggregate principal amount of Loans outstanding exceeds the Revolving Term
Commitment at such time, the Company shall immediately notify the Agent and
shall immediately prepay the principal amount of the outstanding Loans in an
amount sufficient to eliminate such excess.
 
3.           Purpose of Revolving Term Facility.  The proceeds of the Revolving
Term Loan shall be used to (a) fund the ICM Unit Repurchase (as defined in the
Agreement), (b) finance capital expenditures and (c) provide Working Capital for
the Company, and the Company shall use the Revolving Term Loan for no other
purpose.
 

--------------------------------------------------------------------------------

4.           Unused Commitment Fee.  Accruing from the date hereof until the
Revolving Term Facility Expiration Date, the Company agrees to pay to the Agent
a nonrefundable commitment fee (the “Unused Commitment Fee”) equal to 0.50% per
annum (computed on the basis of a year of 360 days for the actual number of days
elapsed) multiplied by the average daily positive difference between the amount
of (i) the Revolving Term Commitment minus (ii) the aggregate principal amount
of all Loans then outstanding.  All Unused Commitment Fees shall accrue to the
first day of each month and be payable monthly in arrears on the 20th day of
each month hereafter, commencing on November 20, 2019, and on the Revolving Term
Facility Expiration Date.
 
5.           Interest Payments.  The Company hereby further promises to pay to
the order of the Agent, at the times and on the dates provided in the Agreement,
interest on the unpaid principal amount of the Loans from the date hereof until
the Payment in Full of all of the Loans at the rate or rates comprising the
Interest Rate Option(s) (defined below), which the Company shall select in
accordance with the terms hereof to apply to each Loan, it being understood
that, subject to the provisions of this Note and the Agreement, the Company may
select different Interest Rate Options and different Interest Periods to apply
to the Loans and may convert to or renew one or more Interest Rate Options with
respect to any one or more of the Loans; provided that in the event the Company
shall fail to timely select an Interest Rate Option to apply to any one or more
Loans, such Loans shall bear interest at the LIBOR Index Option, and provided
further that if an Event of Default or Default exists and is continuing, the
Company may not request, convert to, or renew the LIBOR Option  or the Quoted
Rate Option for any Loans, and the Agent may demand that all existing Loans
bearing interest under the LIBOR Option or the Quoted Rate Option shall be
converted immediately to the LIBOR Index Option, and the Company shall be
obligated to pay the Agent any indemnity, costs, and expenses arising in
connection with such conversion.
 
6.         Interest Rate Options.  The Company shall have the right to select
from the following interest rate options with respect to the Loans (each, an
“Interest Rate Option”): (a) upon the selection of a LIBOR Option, the LIBOR
Rate with a LIBOR Rate Spread of 3.40% per annum (the “LIBOR Rate Spread”) with
such LIBOR Rate to remain fixed for the Interest Period selected by the Company
therefor, or (b) upon the selection of a LIBOR Index Option, the LIBOR Index
Rate with a LIBOR Index Spread of 3.40% per annum (the “LIBOR Index Spread”) or
(c) upon the selection of a Quoted Rate Option, the Quoted Rate with such Quoted
Rate to remain fixed for such period as is confirmed to the Company by the
Agent.
 
7.           Loans; Limitations.
 
(a)           Under the LIBOR Option: (1) the LIBOR Rate shall be fixed for an
Interest Period selected by the Company; (2) at no time shall more than 10 Loans
to which the LIBOR Option applies be outstanding at any one time; and (3)
amounts may be fixed in increments of $500,000 or integral multiples thereof.
 
(b)         Under the Quoted Rate Option, a Quoted Rate may be fixed on such
balance and for such period, and shall be subject to such rules and requirements
as may be established by the Agent in its sole discretion in each instance,
provided that: (1) the minimum fixed period hereunder shall be 365 days; (2) at
no time shall more than 10 Loans to which the Quoted Rate Option applies be
outstanding at any one time; and (3) amounts may be fixed in increments of
$500,000 or integral multiples thereof.  The Agent’s determination of the Quoted
Rate shall be conclusive and binding upon the Company absent manifest error.
 
8.         Loan Requests.  Subject to the terms and conditions of this Note and
the Agreement, the Company may prior to the Revolving Term Facility Expiration
Date request the Bank to make Loans and the Company may from time to time prior
to the Revolving Term Facility Expiration Date request the Agent to renew or
convert the Interest Rate Option applicable to an existing Loan, by delivering,
in accordance with the notice provisions of the Agreement, to the Agent not
later than 12:00 noon (Denver time),
 
2

--------------------------------------------------------------------------------

(a) three (3) Business Days prior to the proposed Business Day of borrowing at,
or the conversion to or renewal of, the LIBOR Option with respect to such Loan,
(b) the same Business Day as the proposed Business Day of borrowing with respect
to a Loan to which the LIBOR Index Option will apply, and (c) the same Business
Day as the proposed Business Day of borrowing with respect to a Loan to which
the Quoted Rate Option will apply or the last day of the preceding Interest
Period or Quoted Rate period with respect to the conversion to or renewal of the
Quoted Rate Option for a Loan,
 
a duly completed request therefor substantially in the form of Exhibit A hereto
(or a request made by CoLink or by telephone, but subject to the same deadline
and containing substantially the same information, and in the case of a
telephone request, immediately confirmed in writing substantially in the form of
Exhibit A and delivered in accordance with the terms hereof) by physical
delivery, facsimile, or electronic mail (each such request, whether telephonic
or written and regardless how delivered, a “Loan Request”), it being understood
that the Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify the
amount of the proposed Loan, the Interest Rate Option to be applicable thereto,
and, if applicable, the Interest Period therefor (each Quoted Rate applicable to
a Loan shall remain fixed for such period as is confirmed to the Company by the
Agent), which amounts shall be in integral multiples of $500,000 for each Loan
under the LIBOR Option and in integral multiples of $500,000 for each Loan under
the Quoted Rate Option.  In the case of the renewal of a LIBOR Option for a
Loan, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.  All notices and requests hereunder shall be given, and all borrowings and
all conversions or renewals of Interest Rate Options shall occur, only on
Business Days.
 
9.           Incomplete Loan Requests; Consequences.  If no Interest Rate Option
or applicable Interest Period is timely selected when a Loan is requested or
with respect to the end of any applicable Interest Period or Quoted Rate period
for a Loan or prior to a requested conversion to a LIBOR Option or Quoted Rate
Option for a Loan previously subject to a different Interest Rate Option, the
Company shall be deemed to have selected a LIBOR Index Option for such Loan.  In
no event shall the interest rate(s) applicable to principal outstanding
hereunder exceed the maximum rate of interest allowed by applicable Law, as
amended from time to time; any payment of interest or in the nature of interest
in excess of such limitation shall be credited as a payment of principal unless
the Company requests the return of such amount.
 
10.         Miscellaneous.
 
(a)         This Note is the Revolving Term Note referred to in, and is entitled
to the benefits of, the Agreement and the other Loan Documents referred to
therein.  Reference is made to the Agreement for a description of the relative
rights and obligations of the Company, the Bank and the Agent, including rights
and obligations of prepayment, collateral securing payment hereof, Events of
Default, and rights of acceleration of maturity upon the occurrence of an Event
of Default.
 
(b)         No delay on the part of the holder hereof in exercising any of its
options, powers, or rights, or partial or single exercise thereof, shall
constitute a waiver thereof.  The options, powers, and rights specified herein
of the holder hereof are in addition to those otherwise created or permitted by
Law, the Agreement, and the other Loan Documents.  There are no claims,
set-offs, or deductions of any nature as of the date hereof that could be made
or asserted by the Company against the Bank and / or the Agent or against any
amount due or to become due under this Note; all such claims, set-offs, or
deductions are hereby waived by the Company.
 
3

--------------------------------------------------------------------------------

(c)           Delivery of an executed signature page of this Note by telecopy or
email (as a .pdf attachment thereto or otherwise) shall be as effective as
delivery of a manually executed counterpart of this Note, but shall in any event
be promptly followed by delivery of the original manually executed signature
page (provided, however, that the failure to do so shall in no event adversely
affect the rights of the Bank and / or the Agent hereunder whatsoever).  THIS
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF COLORADO, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.
 
[SIGNATURE PAGE FOLLOWS]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF and intending to be legally bound hereby, the Company has
executed this Note as of the date hereof by its duly Authorized Officer.
 


 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC
     
By:
/s/ Brett L. Frevert
 
Name:
Brett L. Frevert
 
Title:
Chief Financial Officer



AGREED AND ACCEPTED:
      
COBANK, ACB
        By:
/s/ Tom D. Houser
   
Name:

Tom D. Houser
   
Title:

Vice President
 



[Revolving Term Note Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A


FORM OF REVOLVING TERM LOAN REQUEST


[_____________], 20[__]


To: CoBank, ACB (the “Agent”)


From:  Southwest Iowa Renewable Energy, LLC (the “Company”)


Re:
Credit Agreement (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), dated as of June 24, 2014, by and between the
Company, Farm Credit Services of America, FLCA, as Lender, and the Agent



Pursuant to Section 2.2(a) of the Credit Agreement, the Company hereby gives
notice of its desire to receive a Revolving Term Loan in accordance with the
terms set forth below (all capitalized terms used herein and not defined herein
shall have the meaning given them in the Credit Agreement):


(a) The Revolving Term Loan requested pursuant to this Revolving Term Loan
Request shall be made on [________], 20[__].


(b) The aggregate principal amount of the Revolving Term Loan requested
hereunder is [_____________] Dollars ($[_________]).


(c) The Revolving Term Loan requested hereunder shall initially bear interest at
the [select one]:


□ LIBOR Index Option;


□ LIBOR Option; or


□ Quoted Rate Option.


If the LIBOR Option is selected, the initial Interest Period shall be a [___]
month period [select one, two, three, six or twelve months].



 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC




 
By:
 

 
Name:
 

 
Title:
 






--------------------------------------------------------------------------------